Citation Nr: 1302905	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2008 and July 2009 rating decisions by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.

In March 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition. 

The RO certified this appeal to the Board in November 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in December 2012.  38 C.F.R. §§ 20.800, 20.1304 (2012).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran is unemployable by reason of his service-connected disabilities.


CONCLUSION OF LAW

The schedular criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


II.  Analysis

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling, or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  If there is only one service-connected disability, it must be rated at least 60 percent disabling.  If there is more than one disability, then at least one disability must be rated at least 40 percent disabling, and the Veteran must have a combined disability rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war (POW).  38 C.F.R. § 4.16(a).

As noted above, the first element of a TDIU requires that the Veteran is currently service-connected for at least one disability.  Here, the Veteran's service-connected disabilities consist of the following: postoperative residuals of radical prostatectomy for carcinoma of the prostate, evaluated as 60 percent disabling; adjustment disorder with depression and anxiety associated with the postoperative residuals of radical prostatectomy, evaluated as 50 percent disabling; umbilical and laparoscopic scars associated with radical prostatectomy, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and, erectile dysfunction associated with radical prostatectomy, evaluated as noncompensably disabling.  The combined evaluation currently in effect for the Veteran's service-connected disabilities is 80 percent.  The Veteran therefore meets the schedular percentage requirements under 38 C.F.R. § 4.16(a).  Thus, the first element for establishing a TDIU is met.

As previously stated, the second element for establishing a TDIU requires evidence that these service-connected disabilities prohibit the Veteran from obtaining and maintaining substantially gainful employment.  38 C.F.R. § 4.16(a).

In this regard, the evidence of record establishes that the Veteran has completed two Associate Degrees.  He has occupational experience as a firefighter and stockbroker, and last worked as a firefighter in 1992.   See December 2007 claim and August 2008 VA examination.

Since filing his TDIU claim in December 2007, the Veteran was afforded a VA genitourinary examination in August 2008.  The Veteran complained of nocturia occurring six to seven times per night, in conjunction with some stress incontinence related to physical stress and/or activity requiring the use of absorbent pads.  According to the Veteran, he currently wore pads consisting of absorbent material, which had to be changed more than four times per day.

Following a VA general medical examination, likewise conducted in August 2008, the examiner was of the opinion that the Veteran's service-connected residuals of prostatectomy, including stress incontinence, had a mild effect on his employability.  Noted at the time was that the Veteran had a college degree in engineering, and had worked as a stockbroker.  Moreover, in the opinion of the examiner, the Veteran had the educational and physical faculties to be employed in a sedentary job, if so elected, with only minor accommodations "at most."  However, that examiner appears to have been under the mistaken impression that the Veteran had a "college degree" in engineering, when, in fact, the Veteran had completed only two years of college.  Thus, this opinion is based on incorrect facts.

At the time of a subsequent VA psychiatric examination in September 2008, it was noted that the Veteran was not receiving any psychotropic medication, nor had he received any formal psychiatric consultation.  According to the examiner, the Veteran had never been hospitalized for psychiatric reasons, nor had he ever made any suicide attempts.  Nonetheless, the Veteran was reporting a significant increase in the severity of his psychiatric symptomatology.  Following a physical examination, the Veteran received diagnoses of chronic, moderate to severe generalized anxiety disorder and chronic, mild to moderate depressive disorder, not otherwise specified.  The examiner noted that the Veteran had previously worked as a firefighter, though he had been retired since 1992.  Reportedly, the Veteran had no history of work-related difficulties due to mental health issues, inasmuch as the onset of his service-connected psychiatric symptomatology did not occur until 2006, at which time the Veteran underwent surgery for carcinoma of the prostate.  In the opinion of the examiner, were the Veteran currently a candidate for employment, it was likely that he would experience at least mild, if not moderate, work-related difficulties due to his anxiety and depression.  Moreover, the examiner opined that the Veteran might experience some difficulty with work-related relationships, as well as carrying out work-related duties due to the disruptive effects of his anxiety, which, at times, impaired his short-term memory and concentration. 

In accordance with the Board's remand, the Veteran was afforded additional VA examinations in April 2012.  The Veteran was first afforded a general medical examination in April 2012.  Following a review of the claims file and a physical examination of the Veteran, the VA general medical examiner determined that the Veteran's service-connected hypertension, erectile dysfunction, and scars do not impact his occupation.  However, regarding the Veteran's postoperative residuals of radical prostatectomy for carcinoma of the prostate, the examiner found that this disability does impact the Veteran's ability to work.  The examiner stated that the Veteran's urinary frequency, stress, and urge dribble incontinence are not a contradiction to employment at mild to moderate activity levels, but would require accommodations on the job of more frequent breaks to use the restroom and easy access to restrooms.  

The Veteran was also afforded a VA psychiatric examination in April 2012.  For the psychiatric examination, the Veteran was not examined, but the VA examiner who examined the Veteran at the September 2008 VA examination provided the addendum medical opinion.  Following a review of the claims file, the VA examiner determined that the Veteran's mental health disability alone causes occupational and social impairment with reduced reliability and productivity.  The examiner found that the Veteran's mental health disability would result in ongoing and moderate impairment in his work functioning.  The mental health disability would result in impaired performance of work activities due to his low motivation, energy, and persistent feelings of apathy.  His anxiety would impair his ability to make work decisions.  His tendency to be withdrawn and not wanting to interact with others would put a strain on his work relationships.  The examiner stated that all of these symptoms would result in persistent and moderate impairment in the Veteran's capacity to carry out work-related activities in a reliable, consistent, and productive manner.   The examiner stated that based solely on the Veteran's mental health issues, he could not assess the Veteran as totally disabled.  However, when considering the Veteran's mental health disability in the context of his other service-connected disabilities, the examiner stated that the mental health issues would "significantly contribute" to occupational dysfunction.

In November 2012, the Veteran's private registered and certified physician assistant, C.E., RPA-C, who treats the Veteran for his service-connected postoperative residuals of radical prostatectomy for carcinoma of the prostate, submitted a medical opinion.  C.E., RPA-C, determined that the Veteran continues to suffer from "bothersome" and "unpredictable" stress incontinence, which "may interfere with his ability to perform a number of occupational tasks."

In December 2012, the Veteran was seen by his treating VA registered and certified social worker, M.M., CSW-R, for treatment of his service-connected mental health disability.  Following an examination of the Veteran, M.M., CSW-R found that the Veteran's treatment and his overall psychosocial functioning is inhibited by his prostate cancer treatment and hypertension, which compounds anxiety and vulnerability related to his posttraumatic stress disorder (PTSD).  She stated that the Veteran's clinical condition involves complex and chronic medical and mental disorders.  The social worker then went on to say that employment, either part-time or full-time, is not a "realistic expectation" for the Veteran, since the Veteran is not capable of employment.  M.M., CSW-R specifically determined that, "Employment seems not possible for the patient given he would require more 'lattitude' as he continues to manage his symptoms - behaviorally and medically."

The Board notes that the Veteran has been diagnosed with several psychiatric disorders besides his service-connected adjustment disorder with depression and anxiety associated with the postoperative residuals of radical prostatectomy.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  As such, the Board has considered the totality of all of the Veteran's psychiatric symptoms in deciding this claim on the merits, just as the other physicians and examiners appear to have done.

The VA and private treatment records contained in the claims file support the above medical opinions.

This medical evidence is further supported by the lay statements in the claims file.  Specifically, throughout his appeal, the Veteran has argued that he has to urinate frequently (as often as every 20 minutes) because of his service-connected postoperative residuals of radical prostatectomy for carcinoma of the prostate.  The Veteran stated that this frequent urination sometimes leads to stains and odors on his clothing.  For these reasons, the Veteran stated that he would be unable to be employed because he would not pass the employment physical examination and because he would not receive special accommodations for his disability.  The Veteran also reported that his physical problems increase his mental stress and anxiety, contributing to the severity of his service-connected adjustment disorder with depression and anxiety associated with the postoperative residuals of radical prostatectomy.  See, e.g., November 2012 statement from the Veteran.  In an April 2012 statement, the Veteran's friend stated that she has known the Veteran since 2005.  She reported that the Veteran is in a constant state of depression because of his prostate disorder and the residual effects of it.  Based on her interactions with and observations of the Veteran, she did not believe that the Veteran could obtain and maintain a job because of his residuals of prostate cancer and because of his depression and anxiety.  

Both the Veteran and his friend are competent, even as laypersons, to attest to factual matters of which they have first-hand knowledge, e.g., the Veteran's trips to the bathroom and his mental health symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In summary, the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent his employability.  The Veteran's service-connected postoperative residuals of radical prostatectomy for carcinoma of the prostate interfere to some degree with his employment.  See November 2012 medical opinion.  Further, the April 2012 VA psychiatric examiner found that the Veteran's service-connected mental health disability, when combined with his other service-connected disabilities, would significantly contribute to occupational dysfunction.  Additionally, the April 2012 VA general medical examiner found that the Veteran's service-connected postoperative residuals of radical prostatectomy for carcinoma of the prostate would limit him to only performing occupations that involved mild to moderate activity levels, and that provided easy access to a restroom and frequent breaks.  However, the evidence of record establishes that the Veteran was last employed as a firefighter, as stated in his TDIU claim.  A firefighter is an occupation that requires physical activity and limits one's access to a restroom and frequent breaks due to the nature of the job.  Thus, the Veteran's prior occupational experience and training is in a field that does not provide mild to moderate activity levels and does not allow convenient access to a regular restroom or frequent breaks.  Accordingly, based on the medical and lay evidence of record, the Board finds that it is not unreasonable to conclude that the Veteran's service-connected disabilities, when considered in totality, render him unemployable. Therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


